421 U.S. 772 (1975)
EDWARDS, GOVERNOR OF LOUISIANA, ET AL.
v.
HEALY ET AL.
No. 73-759.
Supreme Court of United States.
Argued October 16, 1974.
Decided June 9, 1975.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF LOUISIANA.
Kendall L. Vick, Assistant Attorney General of Louisiana, argued the cause for appellants. On the brief were William J. Guste, Jr., Attorney General, and Warren E. Mouledoux, First Assistant Attorney General.
Ruth Bader Ginsburg argued the cause for appellees. With her on the brief was Melvin L. Wulf.[*]
PER CURIAM.
The judgment of the District Court for the Eastern District of Louisiana is vacated and the case is remanded to that court to consider whether in the light of recent changes in the state constitutional, statutory, and other rules applicable to this case the cause has become moot.
MR. JUSTICE DOUGLAS took no part in the decision of this case.
NOTES
[*]  Briefs of amici curiae urging affirmance were filed by Chesterfield Smith and Marguerite Rawalt for the American Bar Assn., and by Nancy Stearns for the Center for Constitutional Rights.